Order filed September 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00782-CV
                                   ____________

     ANDREW NELSON D/B/A ANDREW NELSON TRUCKING AND
               ANDREW M. NELSON, Appellants

                                         V.

              CREATIVE CAPITAL FUNDING, LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1154964

                                    ORDER

      Appellants’ brief was due July 15, 2021. No brief or motion to extend time
has been filed. Unless appellant files a brief with this court on or before September
23, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.